The opinion of the court was delivered by
McEnery, J.
The relator filed in the Civil District Court, parish of Orleans, five suits against the New Orleans Traction Company, Limited, for the sum of one hundred and twenty thousand two hundred and thirty-five dollars and thirteen cents, each of said suits being based on the identical cause of action, and each but a duplicate of the other. The object and purpose, as the relator declares, *1602in filing these suits was to obtain the chance of having his cause allotted to a division of said court, then open and transacting business. If one of the cases had been allotted to this division it was relator’s intention to discontinue the other cases.
The presiding judge of the division ordered the clerk to make one allotment of the five cases, and that to the division of the court to which the first of the cases was assigned.
The relator now proceeds by way of mandamus to compel an assignment or allotment among the judges of the Civil District Court of the other four cases filed by the relator.
The answer of the respondent judge gives his reasons for the order issued by him. They are conclusive and admit of no controversy. -
It is not necessary to say what was the intention of the framers of the Constitution in enacting Article 130. It is enough to say that it provides that cases filed in the Civil District Court shall be equally allotted and assigned among the judges of said courts in accordance with rules of court to be adopted for that purpose.
There was, in fact, but one cause of action filed by the relator, and when it was assigned, under the rules of the court, this finally determined to what division it should go for trial. The other suits, duplicates of the one assigned, necessarily followed the one assigned, as they were identical with it.
The proceedings adopted by relator would be the means, if permitted, to defeat the intent of the article of the Constitution for an equal distribution of cases, for there would be the same case, the identical cause of action, the same plaintiff and defendant, before each division of the court.
The relief prayed for is denied and the rule granted herein discharged at relator’s costs.